INVESTMENT COMPANY BLANKET BOND St. Paul Fire and Marine Insurance Company St. Paul, Minnesota 55102-1396 (A Stock Insurance Company, herein called Underwriter) DECLARATIONS BOND NO. 490PB2344 Item 1. Narne of Insured (herein called Insured): SENTINEL GROUP FUNDS, INC. Principal Address: One National Life Drive Montpelier, VT 05604 Item 2. Bond Period from 12:01 a.m. on 07/29/09 to 12:01 a.m. on 07/29/2010 the effective date of the termination or cancellation of the bond, standard time at the Principal Address as to each of said dates. Item 3. Limit of Liability Subject to Sections 9, 10, and 12 hereof: Deductible Limit of Liability Amount Insuring Agreement A - FIDELITY $15,000,000 $15,000 Insuring Agreement B - AUDIT EXPENSE $25,000 $0 Insuring Agreement C - PREMISES $15,000,000 $15,000 Insuring Agreement D - TRANSIT $15,000,000 $15,000 Insuring Agreement E - FORGERY OR ALTERATION $15,000,000 $15,000 Insuring Agreement F - SECURITIES $15,000,000 $15,000 Insuring Agreement G - COUNTERFEIT CURRENCY $15,000,000 $15,000 Insuring Agreement H - STOP PAYMENT $100,000 $15,000 Insuring Agreement I - UNCOLLECTIBLE ITEMS OF DEPOSIT $100,000 $15,000 OPTIONAL COVERAGES ADDED BY RIDER: (G) COMPUTER SYSTEMS $15,000,000 $15,000 (H) VOICE - INITIATED TRANSACTIONS $15,000,000 $15,000 (I) FACIMILE SIGNATURES $15,000,000 $15,000 If "Not Covered" is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 4. Offices or Premises Covered - Offices acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A. All the Insured's offices or premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows: N/A ICB001 Rev. 7/04 © 2004 The Travelers Companies, Inc. Page 1 of 2 Item 5.The liability of the Underwriter is subject to the terms of the following endorsements or riders attached hereto: Endorsements or Riders No. 1 through Interpretive Letter 1, ICB001 Rev. 7/04, ICB010 Ed. 7-04, ICB011 Ed. 7-04, ICB0l4 Ed. 7-04, ICB0 l5 Ed. 7-04, ICB0l6 Ed. 7-04, ICB026 Ed. 7-04, ICB030 Ed. 7-04, ICB032 Ed. 7-04, ICB033 Ed. 7-04, ICB034 Ed. 7-04, ICB035 Ed. 7-04, ICB036 Ed. 7-04, ICB041 Ed. 7-04, ICB042 Ed. 7-04, ICB064 Ed. 7-04, MEL2555 Ed. 3-05, MEL3281 Ed. 5/05, MEL3983Ed. 2/06, MEL5282 Ed. 07/07 Item 6. The Insured by the acceptance of this bond gives notice to the Underwriter terminating or canceling prior bonds or policy(ies) No.(s) 490PBl983 such termination or cancellation to be effective as of the time this bond becomes effective. IN WITNESS WHEREOF, the Company has caused this bond to be signed by its President and Secretary and countersigned by a duly authorized representative of the Company Countersigned: ST. PAUL FIRE AND MARINE INSURANCE COMPANY ICB001 Rev. 7/04 © 2004 The Travelers Companies, Inc. Page 2 of 2 INVESTMENT COMPANY BLANKET BOND The Underwriter, in consideration of an agreed premium, and subject to the Declarations made a part hereof, the General Agreements, Conditions and Limitations and other terms of this bond, agrees with the Insured, in accordance with the Insuring Agreements hereof to which an amount of insurance is applicable as set forth in Item 3 of the Declarations and with respect to loss sustained by the Insured at any time but discovered during the Bond Period, to indemnify and hold harmless the Insured for: INSURING AGREEMENTS (A) FIDELITY and the liability under this paragraph shall be in addition to the Limit of Liability stated in Loss resulting from any dishonest or fraudulent Insuring Agreement (A) in Item 3 of the act(s), including Larceny or Embezzlement, Declarations. committed by an Employee, committed anywhere and whether committed alone or in collusion (C) ON PREMISES with others, including loss of Property resulting Loss of Property (occurring with or without from such acts of an Employee, which Property is negligence or violence) through robbery, held by the Insured for any purpose or in any burglary, Larceny, theft, holdup, or other capacity and whether so held gratuitously or not fraudulent means, misplacement, mysterious and whether or not the Insured is liable therefor. unexplainable disappearance, damage thereto or Dishonest or fraudulent act(s) as used in this destruction thereof, abstraction or removal from Insuring Agreement shall mean only dishonest or the possession, custody or control of the Insured, fraudulent act(s) committed by such Employee and loss of subscription, conversion, redemption with the manifest intent: or deposit privileges through the misplacement or loss of Property, while the Property is (or is (a) to cause the Insured to sustain such loss; and supposed or believed by the Insured to be) lodged or deposited within any offices or (b) to obtain financial benefit for the Employee, premises located anywhere, except in an office or for any other Person or organization listed in Item 4 of the Declarations or intended by the Employee to receive such amendment thereof or in the mail or with a benefit, other than salaries, commissions, carrier for hire, other than an armored motor fees, bonuses, promotions, awards, profit vehicle company, for the purpose of sharing, pensions or other employee benefits transportation. earned in the normal course of employment. (B) AUDIT EXPENSE Office and Equipment Expense incurred by the Insured for that part of (1) loss of or damage to furnishings, fixtures, the costs of audits or examinations required by stationery, supplies or equipment, within any any governmental regulatory authority to be of the Insured's offices covered under this conducted either by such authority or by an bond caused by Larceny or theft in, or by independent accountant by reason of the burglary, robbery or hold-up of, such office, discovery of loss sustained by the Insured or attempt thereat, or by vandalism or through any dishonest or fraudulent act(s), malicious mischief; or including Larceny or Embezzlement, of any of the Employees. The total liability of the (2) loss through damage to any such office by Underwriter for such expense by reason of such Larceny or theft in, or by burglary, robbery acts of any Employee or in which such Employee or hold-up of, such office, or attempt thereat, is concerned or implicated or with respect to any or to the interior of any such office by one audit or examination is limited to the amount vandalism or malicious mischief provided, in stated opposite Audit Expense in Item 3 of the any event, that the Insured is the owner of Declarations; it being understood, however, that such offices, furnishings, fixtures, stationery, such expense shall be deemed to be a loss supplies or equipment or is legally liable for sustained by the Insured through any dishonest such loss or damage always excepting, or fraudulent act(s), including Larceny or however, all loss or damage through fire. Embezzlement, of one or more of the Employees, (D) IN TRANSIT ICB005 Ed. 7-04 1 of 12 © 2004 The Travelers Companies, Inc. Loss of Property (occurring with or without excluding, however, any loss covered under negligence or violence) through robbery, Larceny, Insuring Agreement (F) hereof whether or not theft, hold-up, misplacement, mysterious coverage for Insuring Agreement (F) is provided unexplainable disappearance, being lost or for in the Declarations of this bond . otherwise made away with, damage thereto or destruction thereof, and loss of subscription, Any check or draft (a) made payable to a conversion, redemption or deposit privileges fictitious payee and endorsed in the name of such through the misplacement or loss of Property, fictitious payee or (b) procured in a transaction while the Property is in transit anywhere in the with the maker or drawer thereof or with one custody of any person or persons acting as acting as an agent of such maker or drawer or messenger, except while in the mail or with a anyone impersonating another and made or carrier for hire, other than an armored motor drawn payable to the one so impersonated and vehicle company, for the purpose of endorsed by anyone other than the one transportation, such transit to begin immediately impersonated, shall be deemed to be forged as to upon receipt of such Property by the transporting such endorsement. person or persons, and to end immediately upon Mechanically reproduced facsimile signatures are delivery thereof at destination. treated the same as handwritten signatures . (E) FORGERY OR ALTERATION (F) SECURITIES Loss through Forgery or alteration of or on: Loss sustained by the Insured, including loss (1) any bills of exchange, checks, drafts, sustained by reason of a violation of the acceptances, certificates of deposit, constitution by-laws, rules or regulations of any promissory notes, or other written promises, Self Regulatory Organization of which the orders or directions to pay sums certain in Insured is a member or which would have been money, due bills, money orders, warrants, imposed upon the Insured by the constitution, orders upon public treasuries, letters of by-laws, rules or regulations of any Self credit; or Regulatory Organization if the Insured had been (2) other written instructions, advices or a member thereof, applications directed to the Insured, (1)through the Insured's having, in good faith authorizing or acknowledging the transfer, and in the course of business, whether for its payment, delivery or receipt of funds or own account or for the account of others, in Property, which instructions, advices or any representative, fiduciary, agency or any applications purport to have been signed or other capacity, either gratuitously or endorsed by any: otherwise, purchased or otherwise acquired, accepted or received, or sold or delivered or (a) customer of the Insured, or given any value, extended any credit or (b) shareholder or subscriber to shares assumed any liability, on the faith of, or whether certificated or uncertificated , of otherwise acted upon, any securities, any Investment Company, or documents or other written instruments (c) financial or banking institution or which prove to have been: stockbroker, (a) counterfeited, or but which instructions, advices or (b) forged as to the signature of any maker, applications either bear the forged signature drawer, issuer, endorser assignor lessee or endorsement or have been altered without transfer agent or registrar, acceptor the knowledge and consent of such customer surety or guarantor or as to the signature shareholder or subscriber to shares, or of any person signing in any other financial or banking institutionor or capacity, or stockbroker; or (c) raised or otherwise altered or lost or (3) withdrawal orders or receipts for the stolen, or withdrawal of funds or Property, or receipts (2) through the Insured's having, in good faith or certificates of deposit for Property and and in the course of business, guaranteed in bearing the name of the Insured as issuer or writing or witnessed any signatures whether of another Investment Company for which for valuable consideration or not and whether the Insured acts as agent, or not such guaranteeing or witnessing is ultra vires the Insured, upon any transfers, ICB005 Ed. 7-04 2 of 12 © 2004 The Travelers Companies, Inc. assignments, bills of sale, powers of attorney, For havi ng either complied with or failed to guarantees, endorsements or other comply with any written notice of any obligations upon or in connection with any customer, shareholder or subscriber of the securities, documents or other written Insured or any Authorized Representative of instruments and which pass or purport to such customer, shareholder or subscriber to pass title to such securities, documents or stop payment of any check or draft made or other written instruments; excluding losses drawn by such customer, shareholder or ca used by Forgery or alteration of, on or in subscriber or any Authorized Representative those instruments covered under Insuring of such customer, shareholder or subscriber, Agreement (E) hereof. or Securities, documents or other written For having refused to pay any check or draft instruments shall be deemed to mean original made or drawn by any customer, shareholder (including original counterparts) negotiable or or subscriber of the Insured or any non-negotiable agreements which in and of Authorized Representative of such customer, themselves represent an equitable interest, shareholder or subscriber. ownership, or debt, including an assignment thereof, which instruments are, in the ordinary (I) UNCOLLECTIBLE ITEMS OF DEPOSIT course of business, transferable by delivery of Loss resulting from payments of dividends or such agreements with any necessary endorsement fund shares, or withdrawals permitted from any or assignment. customer's, shareholder's, or subscriber's account based upon Uncollectible Items of Deposit of a The word " counterfeited" as used in this customer, shareholder or subscriber credited by Insuring Agreement shall be deemed to mean any the Insured or the Insured's agent to such security, document or other written instrument customer's, shareholder's or subscriber's Mutual which is intended to deceive and to be taken for Fund Account; or loss resulting from an Item of an original. Deposit processed through an Automated Mechanically reproduced facsimile signatures are Clearing House which is reversed by the treated the same as handwritten signatures. customer, shareholder or subscriber and deemed uncollectible by the Insured. (G) COUNTERFEIT CURRENCY Loss includes dividends and interest accrued not Loss through the receipt by the Insured, in good to exceed 15% of the Uncollectible Items which faith, of any counterfeited money orders or are deposited. altered paper currencies or coin of the United This Insuring Agreement applies to all Mutual States of America or Canada issued or purporting Funds with "exchange privileges" if all Fund(s) to have been issued by the United States of in the exchange program are insured by the America or Canada or issued pursuant to a Underwriter for Uncollectible Items of Deposit. United States of America or Canada statute for Regardless of the number of transactions between use as currency. Fund(s), the minimum number of days of deposit within the Fund(s) before withdrawal as declared (H) STOP PAYMENT in the Fund(s) prospectus shall begin from the Loss against any and all sums which the Insured date a deposit was first credited to any Insured shall become obligated to pay by reason of the Fund(s) . liability imposed upon the Insured by law for damages: GENERAL AGREEMENTS A. ADDITIONAL OFFICES OR EMPLOYEES - in the number of Employees at any of the CONSOLIDATION OR MERGER - NOTICE offices covered hereunder need be given and (1) If the Insured shall, while this bond is in no additional premium need be paid for the force, establish any additional office or remainder of such premium period. offices, such offices shall be automatically covered hereunder from the dates of their (2) If an Investment Company, named as establishment, respectively. No notice to the Insured herein, shall, while this bond is in Underwriter of an increase during any force, merge or consolidate with, or purchase premium period in the number of offices or the assets of another institution, coverage for such acquisition shall apply automatically ICB005 Ed. 7-04 3 of 12 © 2004 The Travelers Companies, Inc. from the date of acqui sition. The Insured agreed statement of facts, that an Employee shall notify the Underwriter of such would be found guilty of dishonesty if such acquisition within 60 days of said date, and Employee were prosecuted. an additional premium shall be computed The Insured shall promptly give notice to the only if such acquisition involves additional Underwriter of any such suit or legal proceedings offices or employees. and at the request of the Underwriter shall furnish it with copies of all pleadings and other B. WARRANTY papers therein. At the Underwriter's election the Insured shall permit the Underwriter to conduct No statement made by or on behalf of the the defense of such suit or legal proceeding, in Insured, whether contained in the application or the Insured's name, through attorneys of the otherwise, shall be deemed to be a warranty of Underwriter's selection. In such event, the anything except that it is true to the best of the Insured shall give all reasonable information and knowledge and belief of the person making the assistance which the Underwriter shall deem statement. necessary to the proper defense of such suit or legal proceeding. C. COURT COSTS AND ATTORNEYS' FEES If the amount of the Insured's liability or alleged liability is greater than the amount recoverable (Applicable to all Insuring Agreements or under this bond, or if a Deductible Amount is Coverages now or hereafter forming part of this applicable, or both, the liability of the bond) Underwriter under this General Agreement is The Underwriter will indemnify the Insured limited to the proportion of court costs and against court costs and reasonable attorneys' fees attorneys' fees incurred and paid by the Insured incurred and paid by the Insured in defense, or by the Underwriter that the amount whether or not successful, whether or not fully recoverable under this bond bears to the total of litigated on the merits and whether or not such amount plus the amount which is not so settled, of any suit or legal proceeding brought recoverable. Such indemnity shall be in addition against the Insured to enforce the Insured's to the Limit of Liability for the applicable liability or alleged liability on account of any loss, Insuring Agreement or Coverage. claim or damage which, if established against the Insured, would constitute a loss sustained by the D. FORMER EMPLOYEE Insured covered under the terms of this bond provided, however, that with respect to Insuring Acts of an Employee, as defined in this bond, are Agreement (A) this indemnity shall apply only in covered under Insuring Agreement (A) only while the event that: the Employee is in the Insured's employ. Should (1) an Employee admits to being guilty of any loss involving a former Employee of the Insured dishonest or fraudulent act(s), including be discovered subsequent to the termination of Larceny or Embezzlement; or employment, coverage would still apply under (2) an Employee is adjudicated to be guilty of Insuring Agreement (A) if the direct proximate any dishonest or fraudulent act(s), including cause of the loss occurred while the former Larceny or Embezzlement; Employee performed duties within the scope of (3) in the absence of (1) or (2) above an his/ her employment. arbitration panel agrees, after a review of an THE FOREGOING INSURING AGREEMENTS AND GENERAL AGREEMENTS ARE SUBJECT TO THE FOLLOWING CONDITIONS AND LIMITATIONS: SECTION 1. DEFINITIONS The following terms, as used in this bond have the (2) any of the officers or employees of any respective meanings stated in this Section: predecessor of the Insured whose principal (a) "Employee" means: assets are acquired by the Insured by (1) any of the Insured's officers, partners, or consolidation or merger with, or purchase of employees, and assets or capital stock of, such predecessor, and ICB005 Ed. 7-04 4 of 12 © 2004 The Travelers Companies, Inc. (3) attorneys retained by the Insured to perform such Investment Company, provided that only legal services for the Insured and the Employees or partners of a transfer agent, employees of such attorneys while such shareholder accounting record-keeper or attorneys or employees of such attorneys are administrator which is an affiliated person, as perform ing such services for the Insured, and defined in the Investment Company Act of 1940, (4) guest students pursuing their studies or of an Investment Company named as Insured or duties in any of the Insured's offices, and is an affiliated person of the advisor, underwriter (5) directors or trustees of the Insured, the or administrator of such Investment Company, investment advisor, underwriter (distributor), and which is not a bank, shall be included within transfer agent, or shareholder accounting the definition of Employee. record keeper, or administrator authorized by Each employer of temporary personnel or written agreement to keep financial and/or processors as set forth in sub-sections (6) and (7) other required records, but only while of Section l(a) and their partners, officers and perform ing acts coming within the scope of employees shall collectively be deemed to be one the usual duties of an officer or employee or person for all the purposes of this bond, while acting as a member of any committee excepting, however, the last paragraph of Section duly elected or appointed to examine or 13. audit or have custody of or access to the Brokers, or other agents under contract or Property of the Insured, and representatives of the same general character (6) any individual or individuals assigned to shall not be considered Employees. perform the usual duties of an employee (b) "Property" means money (i.e. currency, coin, within the premises of the Insured, by bank notes, Federal Reserve notes), postage and contract, or by any agency furnishing revenue stamps, U.S. Savings Stamps, bullion, temporary personnel on a contingent or part- precious metals of all kinds and in any form and time basis, and articles made therefrom, jewelry, watches, (7) each natural person, partnership or necklaces, bracelets, gems, precious and corporation authorized by written agreement semi-precious stones, bonds, securities, evidences with the Insured to perform services as of debts, debentures, scrip, certificates, interim electronic data processor of checks or other receipts, warrants, rights, puts, calls, straddles, accounting records of the Insured, but spreads, transfers, coupons, drafts, bills of excluding any such processor who acts as exchange, acceptances, notes, checks, withdrawal transfer agent or in any other agency capacity orders, money orders, warehouse receipts, bills of in issuing checks, drafts or securities for the lading, conditional sales contracts, abstracts of Insured, unless included under sub-section title, insurance policies, deeds, mortgages under (9) hereof, and real estate and/or chattels and upon interests therein, and assignments of such policies, (8) those persons so designated in Section 15, mortgages and instruments, and other valuable Central Handling of Securities, and papers, including books of account and other records used by the Insured in the conduct of its (9) any officer, partner, or Employee of: business, and all other instruments similar to or (a) an investment advisor, in the nature of the foregoing including (b) an underwriter (distributor), Electronic Representations of such instruments (c) a transfer agent or shareholder enumerated above (but excluding all data accounting record-keeper, or processing records) in which the Insured has an (d) an administrator authorized by written interest or in which the Insured acquired or agreement to keep financial and/or other should have acquired an interest by reason of a required records, predecessor's declared financial condition at the time of the Insured's consolidation or merger for an Investment Company named as Insured with, or purchase of the principal assets of, such while perfonning acts coming within the scope of predecessor or which are held by the Insured for the usual duties of an officer or Employee of any any purpose or in any capacity and whether so investment Company named as Insured herein, held gratuitously or not and whether or not the or while acting as a member of any committee Insured is liable therefor. duly elected or appointed to examine or audit or (c) " Forgery" means the signing of the name of have custody of or access to the Property of any another with intent to deceive; it does not ICB005 Ed. 7-04 5 of 12 © 2004 The Travelers Companies, Inc. include the signing of one's own name with or faithor through trick, artifice fraud or false without authority, in any capacity, for any pretenses, unless such loss is covered under purpose . Insuring Agreement (A), (E) or (F). (d) "Larceny and Embezzlement" as it applies to any (f) loss resulting from any violation by the named Insured means those acts as set forth in Insured or by any Employee: Section 37 of the Investment Company Act of 1940. (1) of law regulating (a) the issuance, (e) " Items of Deposit" means anyone or more purchase or sale of securities, (b) checks and drafts. Items of Deposit shall not be securities transactions upon Security deemed uncollectible until the Insured's Exchanges or over the counter market, collection procedures have failed. (c) Investment Companies, or (d) SECTION 2. EXCLUSIONS Investment Advisors, or THIS BOND, DOES NOT COVER: (2) of any rule or regulation made pursuant (a) loss effected directly or indirectly by means to any such law. of forgery or alteration of, on or in any unless such loss, in the absence of such laws, instrument, except when covered by Insuring rules or regulations, would be covered under Agreement (A), (E), (F) or (G). Insuring Agreements (A) or (E). (b) loss due to riot or civil commotion outside (g) loss of Property or loss of privileges through the United States of America and Canada; or the misplacement or loss of Property as set loss due to military, naval or usurped power, forth in Insuring Agreement (C) or (D) while war or insurrection unless such loss occurs in the Property is in the custody of any armored transit in the circumstances recited in motor vehicle company, unless such loss shall Insuring Agreement (D), and unless, when be in excess of the amount recovered or such transit was initiated, there was no received by the Insured under (a) the knowledge of such riot, civil commotion, Insured's contract with said armored motor military, naval or usurped power, war or vehicle company, (b) insurance carried by insurrection on the part of any person acting said armored motor vehicle company for the for the Insured in initiating such transit. benefit of users of its service, and (c) all (c) loss, in time of peace or war, directly or other insurance and indemnity in force in indirectly caused by or resulting from the whatsoever form carried by or for the benefit effects of nuclear fission or fusion or of users of said armored motor vehicle radioactivity; provided, however, that this company's service, and then this bond shall paragraph shall not apply to loss resulting cover only such excess. from industrial uses of nuclear energy. (h) potential income, including but not limited (d) loss resulting from any wrongful act or acts to interest and dividends, not realized by the of any person who is a member of the Board Insured because of a loss covered under this of Directors of the Insured or a member of bond, except as included under Insuring any equivalent body by whatsoever name Agreement (I). known unless such person is also an (i) all damages of any type for which the Employee or an elected official, partial Insured is legally liable, except direct owner or partner of the Insured in some compensatory damages arising from a loss other capacity, nor, in any event, loss covered under this bond . resulting from the act or acts of any person ( j ) loss through the surrender of Property away while acting in the capacity of a member of from an office of the Insured as a result of a such Board or equivalent body. threat: (e) loss resulting from the complete or partial (1) to do bodily harm to any person, except non-payment of, or default upon, any loan or loss of Property in transit in the custody transaction in the nature of, or amounting to, of any person acting as messenger a loan made by or obtained from the Insured provided that when such transit was or any of its partners, directors or initiated there was no knowledge by the Employees, whether authorized or Insured of any such threat, or unauthorized and whether procured in good ICB005 Ed. 7-04 6 of 12 © 2004 The Travelers Companies, Inc. (2) to do damage to the premises or Underwriter written notice thereof and shall also Property of the Insured, except when within six months after such discovery furnish to the covered under Insuring Agreement (A). Underwriter affirmative proof of loss with full (k) all costs, fees and other expenses incurred by particulars. If claim is made under this bond for loss the Insured in establishing the existence of or of securities or shares, the Underwriter shall not be amount of loss covered under this bond liable unless each of such securities or shares is unless such indemnity is provided for under identified in such proof of loss by a certificate or Insuring Agreement (B). bond number or, where such securities or shares are loss resulting from payments made or uncertificated, by such identification means as agreed withdrawals from the account of a customer to by the Underwriter. The Underwriter shall have of the Insured, shareholder or subscriber to thirty days after notice and proof of loss within which shares involving funds erroneously credited to investigate the claim, but where the loss is clear to such account, unless such payments are and undisputed, settlement shall be made within made to or withdrawn by such depositors or forty-eight hours; and this shall apply notwithstanding representative of such person, who is within the loss is made up wholly or in part of securities of the premises of the drawee bank of the which duplicates may be obtained. Legal Insured or within the office of the Insured at proceedings for recovery of any loss hereunder shall the time of such payment or withdrawal or not be brought prior to the expiration of sixty days unless such payment is covered under after such proof of loss is filed with the Underwriter Insuring Agreement (A). nor after the expiration of twenty-four months from (m) any loss resulting from Uncollectible Items of the discovery of such loss, except that any action or Deposit which are drawn from a financial proceedings to recover hereunder on account of any institution outside the fifty states of the judgment against the Insured in any suit mentioned United States of America, District of in General Agreement C or to recover attorneys' fees Columbia, and territories and possessions of paid in any such suit, shall be begun within twenty- the United States of America, and Canada. four months from the date upon which the judgment SECTION 3. ASSIGNMENT OF RIGHTS in such suit shall become final. If any limitation This bond does not afford coverage in favor of any embodied in this bond is prohibited by any law Employers of temporary personnel or of processors as controlling the construction hereof, such limitation set forth in sub-sections (6) and (7) of Section l(a) of shall be deemed to be amended so as to be equal to this bond, as aforesaid, and upon payment to the the minimum period of limitation permitted by such Insured by the Underwriter on account of any loss law. through dishonest or fraudulent act(s) including Discovery occurs when the Insured: Larceny or Embezzlement committed by any of the (a) becomes aware of facts, or partners, officers or employees of such Employers, (b) receives written notice of an actual or whether acting alone or in collusion with others, an potential claim by a third party which alleges assignment of such of the Insured's rights and causes that the Insured is liable under of action as it may have against such Employers by circumstances, reason of such acts so committed shall, to the extent which would cause a reasonable person to assume of such payment, be given by the Insured to the that a loss covered by the bond has been or will be Underwriter, and the Insured shall execute all papers incurred even though the exact amount or details of necessary to secure to the Underwriter the rights loss may not be then known. herein provided for. SECTION 5. VALUATION OF PROPERTY SECTION 4. LOSS - NOTICE -PROOF - The value of any Property, except books of accounts LEGAL PROCEEDINGS or other records used by the Insured in the conduct of its business, for the loss of which a claim shall be This bond is for the use and benefit only of the made hereunder, shall be determined by the average Insured named in the Declarations and the market value of such Property on the business day Underwriter shall not be liable hereunder for loss next preceding the discovery of such loss; provided, sustained by anyone other than the Insured unless however, that the value of any Property replaced by the Insured, in its sole discretion and at its option, the Insured prior to the payment of claim therefor shall include such loss in the Insured's proof of loss. shall be the actual market value at the time of At the earliest practicable moment after discovery of replacement; and further provided that in case of a any loss hereunder the Insured shall give the loss or misplacement of interim certificates, warrants, ICB005 Ed. 7-04 7 of 12 © 2004 The Travelers Companies, Inc. rights, or other securities, the production of which is indemnify the Underwriter against all loss or expense necessary to the exercise of subscription, conversion, that the Underwriter may sustain because of the redemption or deposit privileges, the value thereof issuance of such Lost Instrument Bond or Bonds. shall be the market value of such privileges With Respect to securities the value of which exceeds immediately preceding the expiration thereof if said the Deductible Amount (at the time of discovery of loss or misplacement is not discovered until after the loss) and for which the Underwriter may issue or their expiration. If no market price is quoted for arrange for the issuance of a Lost Instrument Bond or such Property or for such privileges, the value shall Bonds to effect replacement thereof, the Insured be fixed by agreement between the parties or by agrees that it will pay as premium therefor a arbitration. proportion of the usual premium charged therefor, In case of any loss or damage to Property consisting said proportion being equal to the percentage that of books of accounts or other records used by the the Deductible Amount bears to the value of the Insured in the conduct of its business, the securities upon discovery of the loss, and that it will Underwriter shall be liable under this bond only if indemnify the issuer of said Lost Instrument Bond or such books or records are actually reproduced and Bonds against all loss and expense that is not then for not more than the cost of blank books, blank recoverable from the Underwriter under the terms pages or other materials plus the cost of labor for the and conditions of this Investment Company Blanket actual transcription or copying of data which shall Bond subject to the Limit of Liability hereunder. have been furnished by the Insured in order to SECTION 8. SALVAGE reproduce such books and other records. In case of recovery, whether made by the Insured or SECTION 6. VALUATION OF PREMISES AND by the Underwriter, on account of any loss in excess FURNISHINGS of the Limit of Liability hereunder plus the In case of damage to any office of the Insured, or loss Deductible Amount applicable to such loss, from any of or damage to the furnishings, fixtures, stationery, source other than suretyship, insurance, reinsurance, supplies, equipment, safes or vaults therein, the security or indemnity taken by or for the benefit of Underwriter shall not be liable for more than the the Underwriter, the net amount of such recovery, actual cash value thereof, or for more than the actual less the actual costs and expenses of making same, cost of their replacement or repair. The Underwriter shall be applied to reimburse the Insured in full for may, at its election, pay such actual cash value or the excess portion of such loss, and the remainder, if make such replacement or repair. If the underwriter any, shall be paid first in reimbursement of the and the Insured cannot agree upon such cash value Underwriter and thereafter in reimbursement of the or such cost of replacement or repair, such shall be Insured for that part of such loss within the determined by arbitration. Deductible Amount. The Insured shall execute all SECTION 7. LOST SECURITIES necessary papers to secure to the Underwriter the If the Insured shall sustain a loss of securities the rights pro vided for herein. total value of which is in excess of the limit stated in SECTION 9. NON-REDUCTION AND NON- Item 3 of the Declarations of this bond, the liability ACCUMULATION OF LIABILITY AND TOTAL of the Underwriter shall be limited to payment for, or LIABILITY duplication of, securities having value equal to the At all times prior to termination hereof, this bond limit stated in Item 3 of the Declarations of this shall continue in force for the limit stated in the bond . applicable sections of Item 3 of the Declarations of If the Underwriter shall make payment to the this bond notwithstanding any previous loss for which Insured for any loss of securities, the Insured shall the Underwriter may have paid or be liable to pay thereupon assign to the Underwriter all of the hereunder; PROVIDED, however, that regardless of Insured's rights, title and interest in and to said the number of years this bond shall continue in force securities. and the number or premiums which shall be payable With respect to securities the value of which do not or paid, the liability of the Underwriter under this exceed the Deductible Amount (at the time of the bond with respect to all loss resulting from: discovery of the loss) and for which the Underwriter (a) any one act of burglary, robbery or holdup, may at its sole discretion and option and at the or attempt thereat, in which no Partner or request of the Insured issue a Lost Instrument Bond Employee is concerned or implicated shall be or Bonds to effect replacement thereof, the Insured deemed to be one loss, or will pay the usual premium charged therefor and will (b) any one unintentional or negligent act on the part of any other person resulting in damage ICB005 Ed. 7-04 8 of 12 © 2004 The Travelers Companies, Inc. to or destruction or misplacement of The Underwriter shall not be liable under any of the Property, shall be deemed to be one loss, or Insuring Agreements of this bond on account of loss (c) all wrongful acts, other than those specified as specified, respectively, in sub-sections (a), (b), (c), in (a) above, of any one person shall be (d) and (e) of Section 9, NON-REDUCTION AND deemed to be one loss, or NON- ACCUMULATION OF LIABILITY AND (d) all wrongful acts, other than those specified TOTAL LIABILITY, unless the amount of such loss, in (a) above, of one or more persons (which after deducting the net amount of all reimbursement dishonest act(s) or act(s) of Larceny or and/or recovery obtained or made by the Insured, Embezzlement include, but are not limited other than from any bond or policy of insurance to, the failure of an Employee to report such issued by an insurance company and covering such acts of others) whose dishonest act or acts loss, or by the Underwriter on account thereof prior intentionally or unintentionally, knowingly or to payment by the Underwriter of such loss, shall unknowingly, directly or indirectly, aid or exceed the Deductible Amount set forth in Item 3 of aids in any way, or permits the continuation the Declarations hereof (herein called Deductible of, the dishonest act or acts of any other Amount), and then for such excess only, but in no person or persons shall be deemed to be one event for more than the applicable Limit of Liability loss with the act or acts of the persons aided, stated in Item 3 of the Declarations. or The Insured will bear, in addition to the Deductible (e) anyone casualty or event other than those Amount, premiums on Lost Instrument Bonds as set specified in (a), (b), (c) or (d) preceding, shall forth in Section 7. be deemed to be one loss, and There shall be no deductible applicable to any loss shall be limited to the applicable Limit of Liability under Insuring Agreement A sustained by any stated in Item 3 of the Declarations of this bond Investment Company named as Insured herein. irrespective of the total amount of such loss or losses SECTION 13. TERMINATION and shall not be cumulative in amounts from year to The Underwriter may terminate this bond as an year or from period to period. entirety by furnishing written notice specifying the Sub-section (c) is not applicable to any situation to termination date, which cannot be prior to 60 days which the language of sub-section (d) applies. after the receipt of such written notice by each SECTION 10. LIMIT OF LIABILITY Investment Company named as Insured and the With respect to any loss set forth in the PROVIDED Securities and Exchange Commission, Washington, clause of Section 9 of this bond which is recoverable D.C. The Insured may terminate this bond as an or recovered in whole or in part under any other entirety by furnishing written notice to the bonds or policies issued by the Underwriter to the Underwriter. When the Insured cancels, the Insured Insured or to any predecessor in interest of the shall furnish written notice to the Securities and Insured and terminated or cancelled or allowed to Exchange Commission, Washington, D.C., prior to 60 expire and in which the period of discovery has not days before the effective date of the termination. The expired at the time any such loss thereunder is Underwriter shall notify all other Investment discovered, the total liability of the Underwriter Companies named as Insured of the receipt of such under this bond and under other bonds or policies termination notice and the termination cannot be shall not exceed, in the aggregate, the amount carried effective prior to 60 days after receipt of written hereunder on such loss or the amount available to the notice by all other Investment Companies. Insured under such other bonds or policies, as Premiums are earned until the termination date as limited by the terms and conditions thereof, for any set forth herein. such loss if the latter amount be the larger. This Bond will terminate as to anyone Insured SECTION 11. OTHER INSURANCE immediately upon taking over of such Insured by a If the Insured shall hold, as indemnity against any receiver or other liquidator or by State or Federal loss covered hereunder, any valid and enforceable officials, or immediately upon the filing of a petition insurance or suretyship, the Underwriter shall be under any State or Federal statute relative to liable hereunder only for such amount of such loss bankruptcy or reorganization of the Insured, or which is in excess of the amount of such other assignment for the benefit of creditors of the Insured, insurance or suretyship, not exceeding, however, the or immediately upon such Insured ceasing to exist, Limit of Liability of this bond applicable to such loss. whether through merger into another entity, or by SECTION 12. DEDUCTIBLE disposition of all of its assets. ICB005 Ed. 7-04 9 o f 12 © 2004 The Travelers Companies, Inc . The Underwriter shall refund the unearned premium (b) upon takeover of the Insured's business by computed at short rates in accordance with the any State or Federal official or agency, or by standard short rate cancellation tables if terminated any receiver or liquidator, acting or by the Insured or pro rata if terminated for any other appointed for this purpose without the reason. necessity of the Underwriter giving notice of This Bond shall terminate: such termination, In the event that such (a) as to any Employee as soon as any partner, additional period of time is terminated, as officer or supervisory Employee of the provided above, the Underwriter shall refund Insured, who is not in collusion with such any unearned premium . Employee, shall learn of any dishonest or The right to purchase such additional period for the fraudulent act(s), including Larceny or discovery of loss may not be exercised by any State Embezzlement on the part of such Employee or Federal official or agency, or by a receiver or without prejudice to the loss of any Property liquidator, acting or appointed to take over the then in transit in the custody of such Insured's business for the operation or for the Employee (see Section 16(d)), or liquidation thereof or for any purpose. (b) as to any Employee 60 days after receipt by SECTION 15. CENTRAL HANDLING OF each Insured and by the Securities and SECURITIES Exchange Commission of a written notice Securities included in the system for the central from the Underwriter of its desire to handling of securities established and maintained by terminate this bond as to such Employee, or Depository Trust Company, Midwest Depository (c) as to any person, who is a partner, officer or Trust Company, Pacific Securities Depository Trust employee of any Electronic Data Processor Company, and Philadelphia Depository Trust covered under this bond, from and after the Company, hereinafter called Corporations, to the time that the Insured or any partner or extent of the Insured's interest therein as effected by officer thereof not in collusion with such the making of appropriate entries on the books and person shall have knowledge or information records of such Corporations shall be deemed to be that such person has committed any Property. dishonest or fraudulent act(s), including The words " Employee" and "Employees" shall be Larceny or Embezzlement in the service of deemed to include the officers, partners, clerks and the Insured or otherwise, whether such act other employees of the New York Stock Exchange, be committed before or after the time this Boston Stock Exchange, Midwest Stock Exchange, . bond is effective. Pacific Stock Exchange and Philadelphia Stock SECTION 14. RIGHTS AFTER TERMINATION Exchange, hereinafter called Exchanges, and of the OR CANCELLATION above named Corporations, and of any nominee in At any time prior to the termination or cancellation whose name is registered any security included of this bond as an entirety, whether by the Insured or within the systems for the central handling of the Underwriter, the Insured may give the securities established and maintained by such Underwriter notice that it desires under this bond an Corporations, and any employee or any recognized additional period of 12 months within which to service company, while such officers, partners, clerks discover loss sustained by the Insured prior to the and other employees and employees of service effective date of such termination or cancellation and companies perform services for such Corporations in shall pay an additional premium therefor. the operation of such systems. For the purpose of the Upon receipt of such notice from the Insured, the above definition a recognized service company shall Underwriter shall give its written consent thereto; be any company providing clerks or other personnel provided, however, that such additional period of to the said Exchanges or Corporations on a contract time shall terminate immediately: basis. (a) on the effective date of any other insurance The Underwriter shall not be liable on account of any obtained by the Insured, its successor in loss(es) in connection with the central handling of business or any other party, replacing in securities within the systems established and whole or in part the insurance afforded by maintained by such Corporations, unless such loss(es) this bond, whether or not such other shall be in excess of the amount(s) recoverable or insurance provides coverage for loss recovered under any bond or policy of insurance sustained prior to its effective date, or indemnifying such Corporations Against such loss(es), and then the Underwnter shall be liable hereunder ICB005 Ed. 7-04 10 of 12 © 2004 The Travelers Companies, Inc. only for the Insured's share of such excess loss(es), receiving of any notice required or permitted but in no event for more than the Limit of Liability to be given by the terms hereof, provided applicable hereunder. that the Underwriter shall furnish each For the purpose of determining the Insured's share of named Investment Company with a copy of excess loss(es) it shall be deemed that the Insured has the bond and with any amendment thereto, an interest in any certificate representing any security together with a copy of each formal filing of included within such systems equivalent to the the settlement of each such claim prior to the interest the Insured then has in all certificates execution of such settlement; representing the same security included within such (c) the Underwriter shall not be responsible for systems and that such Corporations shall use their the proper application of any payment made best judgment in apportioning the amount(s) hereunder to said first named Insured; recoverable or recovered under any bond or policy of (d) knowledge possessed or discovery made by insurance indemnifying such Corporations against any partner, officer of supervisory Employee such loss(es) in connection with the central handling of any Insured shall for the purposes of of securities within such systems among all those Section 4 and Section 13 of this bond having an interest as recorded by appropriate entries constitute knowledge or discovery by all the in the books and records of such Corporations in Insured; and Property involved in such loss(es) on the basis that (e) if the first named Insured ceases for any each such interest shall share in the amount(s) so reason to be covered under this bond, then recoverable or recovered in the ratio that the value of the Insured next named shall thereafter be each such interest bears to the total value all such considered as the first, named Insured for the interests and that the Insured's share of such excess purposes of this bond. loss(es) shall be the amount of the Insured's interest SECTION 17. NOTICE AND CHANGE OF in such Property in excess of the amount(s) so CONTROL apportioned to the Insured by such Corporations. Upon the Insured obtaining knowledge of a transfer This bond does not afford coverage in favor of such of its outstanding voting securities which results in a Corporations or Exchanges or any nominee in whose change in control (as set forth in Section 2(a) (9) of name is registered any security included within the the Investment Company Act of 1940) of the Insured, systems for the central handling of securities the Insured shall within thirty (30) days of such established and maintained by such Corporations, knowledge give written notice to the Underwriter and upon payment to the Insured by the Underwriter setting forth: on account of any loss(es) within the systems, an (a) the names of the transferors and transferees assignment of such of the Insured's rights and causes (or the names of the beneficial owners if the of action as it may have against such Corporations or voting securities are requested in another Exchanges shall to the extent of such payment, be name), and given by the Insured to the Underwriter, and the (b) the total number of voting securities owned Insured shall execute all papers necessary to secure by the transferors and the transferees (or the the Underwriter the rights provided for herein. beneficial owners), both immediately before SECTION 16. ADDITIONAL COMPANIES and after the transfer, and INCLUDED AS INSURED (c) the total number of outstanding voting If more than one corporation, co-partnership or securities. person or any combination of them be included as As used in this section, control means the power to the Insured herein: exercise a controlling influence over the management (a) the total liability of the Underwriter or policies of the Insured. hereunder for loss or losses sustained by any Failing to give the required notice shall result in one or more or all of them shall not exceed termination of coverage of this bond, effective upon the limit for which the Underwriter would be the date of stock transfer for any loss in which any liable hereunder if all such loss were transferee is concerned or implicated. sustained by anyone of them; Such notice is not required to be given in the case of (b) the one first named herein shall be deemed an Insured which is an Investment Company. authorized to make, adjust and receive and SECTION 18. CHANGE OR MODIFICATION enforce payment of all claims hereunder and shall be deemed to be the agent of the others for such purposes and for the giving or ICB005 Ed. 7-04 11 of 12 © 2004 The Travelers Companies, Inc. This bond or any instrument amending or effecting the Securities and Exchange Commission, same may not be changed or modified orally. No Washington, D.C ., by the Insured or by the changes in or modification thereof shall be effective Underwriter. If more than one Investment Company unless made by written endorsement issued to form a is named as the Insured herein, the Underwriter shall part hereof over the signature of the Underwriter's give written notice to each Investment Company and Authorized Representative. When a bond covers only to the Securities and Exchange Commission, one Investment Company no change or modification Washington, D.C., not less than 60 days prior to the which would adversely affect the rights of the effective date of any change or modification which Investment Company shall be effective prior to 60 would adversely affect the rights of such Investment days after written notification has been furnished to Company. ICB005 Ed. 7-04 12 of 12 © 2004 The Travelers Companies, Inc. ENDORSEMENT OR RIDER NO. THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND FORMING DATE ENDORSEMENT OR * EFFECTIVE DATE OF ENDORSEMENT OR RIDER PART OF BOND OR POLICY NO. RIDER EXECUTED 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLI CY 490PB2344 08/12/09 07/29/09 * ISSUED TO SENTINEL GROUP FUNDS, INC. Named Insured Endorsement It is agreed that: 1. From and after the time this rider becomes effective the Insured under the attached bond are: Sentinel Group Funds, Inc., Sentinel Tax-Free Income Fund, Sentinel Balanced Fund, Sentinel Bond Fund, Sentinel Common Stock Fund, Sentinel Growth Index Fund, Sentinel Government Securities Fund, Sentinel Small Company Fund, Sentinel International Equity Fund, Sentinel U.S Treasury Money Market Fund, Sentinel Short Maturity Government Fund, Sentinel New York Tax-Free Income Fund, Sentinel Pennsylvania Tax-Free Trust, Sentinel Flex Cap Opportunity Fund, Sentinel Mid Cap Growth Fund, Sentinel High Yield Bond Fund, Sentinel Capital Markets Income Fund, Sentinel Variable Products Trust, Sentinel Variable Products Common Stock Fund, Sentinel Variable Products Mid Cap Growth Fund, Sentinel Variable Products Small Company Fund, Sentinel Variable Products Growth Index Fund, Sentinel Growth Leaders Fund, Sentinel Capital Growth Fund, Sentinel Sustainable Core Opportunities Fund, Sentinel Sustainable Emerging Companies Fund 2. The first named Insured shall act for itself and for each and all of the Insured for all the purposes of the attached bond. 3. Knowledge possessed or discovery made by any Insured or by any partner or officer thereof shall for all the purposes of the attached bond constitute knowledge or discovery by all the Insured. 4. If, prior to the termination of the attached bond in its entirety, the attached bond is terminated as to any Insured, there shall be no liability for any loss sustained by such Insured unless discovered before the time such termination as to such Insured becomes effective. 5. The liability of the Underwriter for loss or losses sustained by any or all of the Insured shall not exceed the amount for which the Underwriter would be liable had all such loss or losses been sustained by anyone of the Insured . Payment by the Underwriter to the first named Insured of loss sustained by any Insured shall fully release the Underwriter on account of such loss. 6. If the first named Insured ceases for any reason to be covered under the attached bond, then the Insured next named shall thereafter be considered as the first named Insured for all the purposes of the attached bond. Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Co py Authorized Representative AGENT ICB010 Ed. 7-04 © 2004 The St. Paul Travelers Companies, Inc . All Rights Reserved Page 1 of 1 ENDORSEMENT OR RIDER NO, THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date, ATTACHED TO AND FORMING DATE ENDORSEMENT OR * EFFECTIVE DATE OF ENDORSEMENT OR RIDER PART OF BOND OR POLI CY NO. RIDER EXECUTED 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLI CY 490PB2344 08/12/09 07/29/09 * ISSUED TO SENTINEL GROUP FUNDS, INC. Computer Systems It is agreed that: 1. The attached bond is amended by adding an additional Insuring Agreement as follows: INSURING AGREEMENT G COMPUTER SYSTEMS Loss resulting directly from a fraudulent (1) entry of data into, or (2) change of data elements or program within a Computer System listed in the SCHEDULE below, provided the fraudulent entry or change causes (a) Property to be transferred, paid or delivered, (b) an account of the Insured, or of its customer, to be added, deleted, debited or credited, or (c) an unauthorized account or a fictitious account to be debited or credited, and provided further, the fraudulent entry or change is made or caused by an individual acting with the manifest intent to (i) cause the Insured to sustain a loss, and (ii) obtain financial benefit for that individual or for other persons intended by that individual to receive financial benefit. SCHEDULE All systems utilized by the Insured 2. As used in this Rider, Computer System means (a) computers with related peripheral components, including storage components, wherever located, (b) systems and applications software, (c) terminal devices, and (d) related communication networks by which data are electronically collected, transmitted, processed, stored and retrieved. 3. In addition to the exclusions in the attached bond, the following exclusions are applicable to this Insuring Agreement: (a) loss resulting directly or indirectly from the theft of confidential information, material or data; and ICB011 Ed. 7-04 Page 1 of 2 © 2004 The St. Paul Travelers Companies, Inc . All Rights Reserved (b) loss resulting directly or indirectly from entries or changes madeb y an individual authorized to have access to a Computer System who acts in good faith on instructions, unless such instructions are given to that individual by a software contractor (or by a partner, officer or employee thereof) authorized by the Insured to design, develop, prepare, supply, service, write or implement programs for the Insured's Computer System. 4. The following portions of the attached bond are not applicable to this Rider: (a) the portion preceding the Insuring Agreements which reads "at any time but discovered during the Bond Period "; (b) Section 9 NONREDUCTION AND NON-ACCUMULATION OF LIABILITY of the Conditions and Limitations; and (c) Section 10 LIMIT OF LIABILITY of the Conditions and Limitations. 5. The coverage afforded by this Rider applies only to loss discovered by the Insured during the period this Rider is in force . 6. All loss or series of losses involving the fraudulent activity of one individual, or involving fraudulent activity, in which one individual is implicated, whether or not that individual is specifically identified, shall be treated as one loss. A series of losses involving unidentified individuals but arising from the same method of operation may be deemed by the Underwriter to involve the same individual and in that event shall be treated as one loss. 7. The Limit of Liability for the coverage provided by this Rider shall be Fifteen Mill ion Dollars ($15,000,000 ), it being understood, however, that such liability shall be a part of and not in addition to the Limit of Liability stated in Item 3 of the Declarations of the attached bond or any amendment thereof. 8. The Underwriter shall be liable hereunder for the amount by which one loss exceeds the Deductible Amount applicable to the attached bond, but not in excess of the Limit of Liability stated above. 9. If any loss is covered under this Insuring Agreement and any other Insuring Agreement or Coverage, the maximum amount payable for such loss shall not exceed the largest amount available under anyone Insuring Agreement or Coverage. 10. Coverage under this Rider shall terminate upon termination or cancellation of the bond to which this Rider is attached. Coverage under this Rider may also be terminated or canceled without canceling the bond as an entirety (a) 60 days after receipt by the Insured of written notice from the Underwriter of its desire to terminate or cancel coverage under this Rider, or (b) immediately upon receipt by the Underwriter of a written request from the Insured to terminate or cancel coverage under this Rider. The Underwriter shall refund to the Insured the unearned premium for the coverage under this Rider. The refund shall be computed at short rates if this Rider be terminated or canceled or reduced by notice from, or at the instance of, the Insured. Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Co py Authorized Representative AGENT ICB011 Ed. 7-04 Page 2 of 2 © 2004 The St. Paul Travelers Companies, Inc . All Right Reserved ENDORSEMENT OR RIDER NO. THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATIACHED TO AND FORMING DATE ENDORSEMENT OR * EFFECTIVE DATE OF ENDORSEMENT OR RIDER PART OF BOND OR POLI CY NO. RIDER EXECUTED 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLI CY 490PB2344 08/12/09 07/29/09 * ISSUED TO SENTINEL GROUP FUNDS, INC. Voice Initiated Transactions It is agreed that: 1. The attached bond is amended by inserting an additional Insuring Agreement as follows: INSURING AGREEMENT H - VOICE-INITIATED TRANSACTIONS Loss caused by a Voice-initiated Transaction, where the request for such Voice-initiated Transaction is unauthorized or fraudulent and is made with the manifest intent to deceive; provided , that the entity which receives such request generally maintains and follows during the Bond Period all Designated Procedures with respect to Voice-initiated Redemptions and the Designated Procedures described in paragraph 2f (1) and (3) of this Rider with respect to all other Voice-initiated Transactions. The isolated failure of such entity to maintain and follow a particular Designated Procedure in a particular instance will not preclude coverage under this Insuring Agreement, subject to the specific exclusions herein and in the Bond. 2. Definitions. The following terms used in this Insuring Agreement shall have the following meanings: a. "Voice-initiated Transaction" means any Voice-initiated Redemption, Voice-initiated Election, Voice-initiated Exchange, or Voice-initiated Purchase. b. "Voice-initiated Redemption" means any redemption of shares issued by an Investment Company which is requested by voice over the telephone. c. "Voice-initiated Election" means any election concerning dividend options available to Fund shareholders which is requested by voice over the telephone . d. "Voice-initiated Exchange" means any exchange of shares in a registered account of one Fund into shares in an identically registered account of another Fund in the same complex pursuant to exchange privileges of the two Funds, which exchange is requested by voice over the telephone . e. "Voice-initiated Purchase" means any purchase of shares issued by an Investment Company which is requested by voice over the telephone . f. "Designated Procedures" means the following procedures: (1) Recordings: All Voice-initiated Transaction requests shall be recorded, and the recordings shall be retained for at least six (6) months . Information contained on the recordings shall be capable of being retrieved and produced within a reasonable time after retrieval of specific information is requested, at a success rate of no less than 85 %. (2) Identity Te st : The identity of the caller in any request for a Voice-initiated Redemption shall be tested before executing that Voice-initiated Redemption, either by requesting the caller to state a unique identification number or to furnish key specific account information. (3) Written Confirmation : A written confirmation of each Voice-initiated Transaction and of each change of the record address of a Fund shareholder requested by voice over the telephone shall be mailed to the shareholder(s) to whose account such Voice-initiated Transaction or change of address relates, at the original record address (and, in the case of such change of address, at the changed record address) by the end of the Insured's next regular processing cycle, but no later than five (5) business days following such Voice-initiated Transaction or change of address. ICB014 Ed. 7-04 Page 1 of 2 © 2004 The St. Paul Travelers Companies, Inc . All Rights Reserved g. "Investment Company" , o r "Fund" means an investment company registered under the Investment Company Act of 1940. h. "Officially Designated" means or refers to a written designation signed by a shareholder of record of a Fund, either in such shareholder's initial application for the purchase of Fund shares, with or without a Signature Guarantee, or in another document with a Signature Guarantee . i. "Signature Guarantee" means a written guarantee of a signature, which guarantee is made by a financial or banking institution whose deposits are insured by the Federal Deposit Insurance Corporation or by a broker which is a member of any national securities exchange registered under the Securities Exchange Act of 1934. 3. Exclusions. It is further understood and agreed that this Insuring Agreement shall not cover: a. Any loss covered under Insuring Agreement A, "Fidelity", of this Bond; and b. Any loss resulting from: (1) Any Voice-initiated Redemption, where the proceeds of such redemption were requested to be paid or made payable to other than (a) the shareholder of record, or (b) a person Officially Designated to receive redemption proceeds, or (c) a bank account Officially Designated to receive redemption proceeds; or (2) Any Voice-initiated Redemption of Fund shares which had been improperly credited to a shareholder's account, where such shareholder (a) did not cause, directly or indirectly, such shares to be credited to such account, and (b) directly or indirectly received any proceeds or other benefit from such redemption; or (3) Any Voice-initiated Redemption from any account, where the proceeds of such redemption were requested to be sent (a) to any address other than the record address for such account, or (b) to a record address for such account which was either (i) designated over the telephone fewer than thirty (30) days prior to such redemption, or (ii) designated in writing less than on (1) day prior to such redemption; or (4) The intentional failure to adhere to one or more Designated Procedures; or (5) The failure to pay for shares attempted to be purchased; or (6) Any Voice-initiated Transaction requested by voice over the telephone and received by an automated system which receives and converts such request to executable instructions. 4. The total liability of the Underwriter under Insuring Agreement H is limited to the sum of Fifteen Million Dollars ($15,000,000 ), it being understood, however, that such liability shall be part of and not in addition to the Limit of Liability stated in Item 3 of the Declarations of the attached bond or amendment thereof. 5. With respect to coverage afforded under this Rider the applicable Deductible Amount is Fiften Thousand Dollars ($15,000 ). Nothing herein contailled shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By copy Authorized Representative AGENT ICB014 Ed. 7-04 Page 2 of 2 © 2004 The St. Paul Travelers Companies, Inc. All Right Reserved ENDORSEMENT OR RIDER NO. THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND FORMING DATE ENDORSEMENT OR * EFFECTIVE DATE OF ENDORSEMENT OR RIDER PART OF BOND OR POLI CY NO. RIDER EXECUTED 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLI CY 490PB2344 08/12/09 07/29/09 * ISSUED TO SENTINEL GROUP FUNDS, INC. Amend Definition of Employee (Exclude EDP Coverage for Computer Software or Programs) It is agreed that: 1. Sub-section 7 of Section l(a) in the Definition of Employee, is deleted and replaced by the following: (7) "each natural person, partnership or corporation authorized by written agreement with the Insured to perform services as electronic data processor of checks or other accounting records of the Insured (does not include the creating, preparing, modifying or maintaining the Insured's computer software or programs), but excluding any such processor who acts as transfer agent or in any other agency capacity in issuing checks, drafts or securities for the Insured, unless included under sub-section (9) hereof, and" Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By cop y Authorized Representative AGENT ICB0l5 Ed . 7-04 © 2004 The st. Paul Travelers Companies, Inc. All Rights Reserved ENDORSEMENT OR RIDER NO . THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND FORMING DATE ENDORSEMENT OR * EFFECTIVE DATE OF ENDORSEMENT OR RIDER PART OF BOND OR POLICY NO. RIDER EXECUTED 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLI CY 490PB2344 08/12/09 07/29/09 * ISSUED TO SENTINEL GROUP FUNDS, INC. Definition of Investment Company It is agreed that: 1. Section 1, Definitions, under General Agreements is amended to include the following paragraph: (f) Investment Company means an investment company registered under the Investment Company Act of 1940 and as listed under the names of Insureds on the Declarations . Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Copy Authorized Representative AGENT ICB0l6 Ed. 7-04 © 2004 The St. Paul Travelers Companies, Inc . All Rights Reserved ENDORSEMENT OR RIDER NO . THIS ENDORSEMENT CHANGES THE POLICY . PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. AITACHED TO AND FORMING DATE ENDORSEMENT OR * EFFECTIVE DATE OF ENDORSEMENT OR RIDER PART OF BOND OR POLI CY NO. RIDER EXECUTED 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLI CY 490PB2344 08/12/09 07/29/09 * ISSUED TO SENTINEL GROUP FUNDS, INC. Add Exclusions (n) & (0) It is agreed that: 1. Section 2, Exclusions, under General Agreements, is amended to include the following sub-sections: (n) loss from the use of credit, debit, charge, access, convenience, identification, cash management or other cards, whether such cards were issued or purport to have been issued by the Insured or by anyone else, unless such loss is otherwise covered under Insuring Agreement A. (0) the underwriter shall not be liable under the attached bond for loss due to liability imposed upon the Insured as a result of the unlawful disclosure of non-public material information by the Insured or any Employee, or as a result of any Employee acting upon such information, whether authorized or unauthorized . Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated . By copy Authorized Representative AGENT ICB026 Ed. 7-04 © 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved ENDORSEMENT OR RIDER NO. THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND FORMING DATE ENDORSEMENT OR * EFFECTIVE DATE OF ENDORSEMENT OR RIDER PART OF BOND OR POLI CY NO. RIDER EXECUTED 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLICY 490PB2344 08/12/09 07/29/09 * ISSUED TO SENTINEL GROUP FUNDS, INC. ERISA Rider It is agreed that: 1. "Employee" as used in the attached bond shall include any natural person who is a director or trustee of the Insured while such director or trustee is engaged in handling funds or other property of any Employee Welfare or Pension Benefit Plan owned, controlled or operated by the Insured or any natural person who is a trustee, manager, officer of employee of any such Plan. 2. If the Bond, in accordance with the agreements, limitations and conditions thereof, covers loss sustained by two or more Employee Welfare or Pension Benefit plans or sustained by any such Plan in addition to loss sustained by an Insured other than such Plan, it is the obligation of the Insured or the Plan Administrator(s) of such Plans under Regulations published by the Secretary of Labor Implementing Section 13 of the Welfare and Pension Plans Disclosure Act of 1958 to obtain under one or more bonds issued by one or more Insurers an amount of coverage for each such Plan at least equal to that which would be required if such plans were bonded separately. 3. In compliance with the foregoing, payment by the Company in accordance with the agreements, limitations and conditions of the bond shall be held by the Insured, or, if more than one, by the Insured first named, for the use and benefit of any Employee Welfare or Pension Benefit Plan sustaining loss so covered and to the extent that such payment is in excess of the amount of coverage required by such Regulations to be carried by said Plan sustaining such loss, such excess shall be held for the use and benefit of any other such Plan also covered in the event that such other Plan discovers that it has sustained loss covered thereunder . 4. If money or other property of two or more Employee Welfare or Pension Benefit Plans covered under the bond is commingled, recovery for loss of such money or other property through fraudulent or dishonest acts of Employees shall be shared by such Plans on a pro rata basis in accordance with the amount for which each such Plan is required to carry bonding coverage in accordance with the applicable provisions of said Regulations. 5. The Deductible Amount of this bond applicable to loss sustained by a Plan through acts committed by an Employee of the Plan shall be waived, but only up to an amount equal to the amount of coverage required to be carried by the Plan because of compliance with the provisions of the Employee Retirement Income Security Act of 1974. Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Co py Authorized Representative AGENT ICB030 Ed . 7-04 © 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved ENDORSEMENT OR RIDER NO. THIS ENDORSEMENT CHANGES THE POLICY . PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATIACHED TO AND FORMING DATE ENDORSEMENT OR * EFFECTIVE DATE OF ENDORSEMENT OR RIDER PART OF BOND OR POLI CY NO. RIDER EXECUTED 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLI CY 490PB2344 08/12/09 07/29/09 * ISSUED TO SENTINEL GROUP FUNDS, INC. Amend Section 4. - Loss-Notice-Proof - Legal Proceedings It is agreed that: 1. The second sentence of Section 4. Loss-Notice-Proof-Legal Proceedings is deleted and replaced with: "At the earliest practical moment, not to exceed 30 days after discovery of any loss hereunder by the Senior Executive Officer or the Risk Management Specialist of the Insured, the first Named Insured shall give the Underwriter written notice thereof and shall also within six months after such discovery furnish to the Underwriter proof of loss with full particulars. Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated . By copy Authorized Representative AGENT ICB032 Ed. 7-04 © 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved ENDORSEMENT OR RIDER NO. THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATIACHED TO AND FORMING DATE ENDORSEMENT OR * EFFECTIVE DATE OF ENDORSEMENT OR RIDER PART OF BOND OR POLI CY NO. RIDER EXECUTED 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLI CY 490PB2344 08/12/09 07/29/09 * ISSUED TO SENTINEL GROUP FUNDS, INC. Amend Termination Provision - Designate persons for discovery of loss, and provide threshold for non-employment related acts It is agreed that: 1. Sub-paragraph (a) of Section 13. of the Conditions and Limitations, Termination, is deleted in its entirety and the following is substituted in lieu thereof: (a) as to any Employee as soon as a "VP or higher of the Investment Advisor" who is not in collusion with such Employee, shall learn of any dishonest or fraudulent act(s), including Larceny or Embezzlement on the part of such Employee without prejudice to any loss of any Property then in transit in the custody of such Employee (see Section 16 (d)), or 2. It is further agreed that the termination provisions outlined in sub-paragraph (a) will not apply if the dishonest or fraudulent act was committed outside the course of their employment at the Insured, occurred more than three years prior to discovery and involved a sum of less than $10, 000 . It is further agreed that this bond will cover any Employee with a prior dishonesty record provided the Underwriter or a prior bond Underwriter has agreed to waive the termination provisions for a previously reported dishonest or fraudulent act. Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By copy Authorized Representative AGENT ICB033 Ed. 7-04 © 2004 The St. Paul Travelers Companies, Inc. All Rights Reserved ENDORSEMENT OR RIDER NO. THIS ENDORSEMENT CHANGES THE POLICY . PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATIACHED TO AND FORMING DATE ENDORSEMENT OR * EFFECTIVE DATE OF ENDORSEMENT OR RIDER PART OF BOND OR POLI CY NO. RIDER EXECUTED 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLICY 490PB2344 08/12/09 07/29/09 * ISSUED TO SENTINEL GROUP FUNDS, INC. Facsimile Signatures It is agreed that: 1. The attached bond is hereby amended by adding an additional Insuring Agreement I as follows: (X)Loss resulting directly from the fact that an issuer of securities, transfer agent, bank, banker or trust company received from the Insured or the New York Stock Exchange specimen copies of the Insured's mechanically reproduced facsimile signature and acted in reliance upon any false, fraudulent or unauthorized reproduction of such facsimile signature, whether such facsimile signature is the facsimile signature duly adopted by the Insured or is one resembling or purporting to be such facsimile signature, regardless of by whom or by what means the same may have been imprinted, and whether or not such loss is sustained by reason of the Insured's having entered into an agreement to be legally liable when such facsimile signature or one resembling or purporting to be such facsimile signature is used, provided, however, that (a) such facsimile signature is used on a document (1) as the signature to an assignment or other instrument authorizing or effecting the transfer of shares of stock, or other registered securities, which may now or at any time hereafter be registered in the name of the insured on the books of the association, company or corporation is suing the same; or (2) as the signature to a power of substitution, designating a substitute or substitutes to make the actual transfer on the books of the issuer of shares of stock, or other registered securities, in respect of which the Insured may now or at any time hereafter be named as attorney to effect said transfer, whether said power of substitution is embodied in an endorsement on the certificate for said shares of stock or other registered security or in a separate instrument; (b) the New York Stock Exchange has not interposed any objections to the use by the Insured of such facsimile signature and such agreement, if any, was required by the said Exchange as a condition to its failing to interpose any such objection; and (c) this Insuring Agreement (I ) shall not apply to any Certificated Securities which are Counterfeit. 2. Sub-sections (a) and (e) of Section 2 of the attached bond shall not apply to Insuring Agreement (I ). Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, provisions, agreements or limitations of the above mentioned Bond or Policy, other than as above stated. By Co py Authorized Representative AGENT ICB034 Ed. 7-04 © 2004 The St . Paul Travelers Companies, Inc. All Rights Reserved ENDORSEMENT OR RIDER NO. THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. The following spaces preceded by an (*) need not be completed if this endorsement or rider and the Bond or Policy have the same inception date. ATTACHED TO AND FORMING DATE ENDORSEMENT OR * EFFECTIVE DATE OF ENDORSEMENT OR RIDER PART OF BOND OR POLI CY NO. RIDER EXECUTED 12:01 A.M. STANDARD TIME AS SPECIFIED IN THE BOND OR POLI CY 490PB2344 08/12/09 07/29/09 * ISSUED TO SENTINEL GROUP FUNDS,
